The Court charged the Jury, that the fifth line terminated at the end of the distance called for in the grant. A verdict was found for the Plaintiff; and a rule for a new trial being obtained, and on argument discharged, the Defendant appealed.
From the case it appears that the Judge charged the Jury that the fifth line of the Defendant's grant terminated at the end of the distance. From viewing the grant and the plat only, it is quite probable that we as Jurors would arrive at the same conclusion. But, as has been frequently said during the present term, boundary is a question of fact, or of law and fact combined, and proper only for the decision of the Jury. For the purpose of giving the decision of the question to the proper tribunal, there must be a new trial. Reddick v. Leggat, ante 539, and Orbison v. Morrison, ante 551Cherry v. Slade, ante 82, contain a more full view of the principles which govern the Court in this case.
Cited: Brown v. House, 118 N.C. 884. *Page 348 
(558)